Citation Nr: 1712843	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

In September 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Competent medical evidence indicates that the Veteran's bilateral hearing loss disability is related to his military service, to include noise exposure therein.

2.  Competent medical evidence demonstrates that the Veteran's tinnitus is related to his military service, to include noise exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes       that the disability was incurred in service.  38 C.F.R. § 3.303(d).	

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies   500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland   CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as sensorineural hearing loss and tinnitus, become manifest to a degree of 10 percent within one year from date of termination of such service,    such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his military service he encountered severe noise exposure as an artilleryman without ever being issued hearing protection, resulting in his current hearing loss and tinnitus.  

As an initial matter, the Board notes the record reflects that the Veteran served as   an infantryman during his Army service and VA has conceded that it was highly probable that the Veteran had hazardous noise exposure during service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  Accordingly, the first criterion for establishing service connection, an in-service event or injury, has been met.  

A. Hearing Loss

At the outset, the Board notes the record reflects the Veteran has current bilateral sensorineural hearing loss disability in accordance with 38 C.F.R. § 3.385, as shown on the September 2013 VA examination.  Accordingly, the second criterion for establishing service connection, a current disability, has been met.  Thus, the question becomes whether the disability is related to service.  

The Veteran's service treatment records include a pre-induction audiogram dated from January 1964 and a February 1966 separation audiogram, both of which show hearing within normal limits.  As there is no competent evidence of a hearing loss disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

On VA examination in September 2013, the audiological examination showed pure     tone thresholds of 40 decibels or greater in the right ear and pure tone thresholds ranging from 25 to 60 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner opined that, based on the electronic hearing testing conducted at enlistment and at discharge, the Veteran's hearing loss was less likely than not caused by or a result of noise exposure while in service because the Veteran did not have a significant threshold shift beyond normal variability while in service.

However, in October 2016 the Veteran submitted a medical statement from a private audiologist.  The private audiologist noted that the Veteran underwent a complete hearing evaluation and reported decreased bilateral hearing as a result of being exposed to high-intensity noise from gun and artillery fire as an artilleryman during his service.  It was noted the Veteran has no other occupational noise exposure history; however, recreationally, he has some exposure to rifle fire as        an elk hunter.  The examiner noted that testing revealed a bilateral mild to severe hearing loss, which is permanent.  The examiner opined that it is at least as likely as not that the hearing loss is a result of the Veteran's military service. 

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim for service connection for bilateral hearing loss.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss    is related to his military service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2016).

B. Tinnitus

As an initial matter, the Board concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms such as ringing in his ears, and has done so credibly in this instance.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Thus, the remaining question is whether the Veteran's current tinnitus is related to his service.

The Veteran's service treatment records are silent as to any complaints of tinnitus and at his hearing, the Veteran denied that he experienced any ringing in his ears during service.  As there is no competent evidence of tinnitus in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

In the September 2013 VA opinion the examiner noted that the Veteran's tinnitus was less likely as not caused by or a result of his noise exposure while in service.  However, the Veteran's October 2016 private audiologist noted the Veteran's military noise exposure, and opined that it is at least as likely as not that the Veteran's tinnitus is a result of his military service.

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim for service connection for tinnitus.  In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus is related to his military service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


